DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/01/2021, this is a Notice of Allowance, wherein Claims 19-20, 23, 25-32, 38-39, and 49-55 are allowed in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative, Matt Norwood, on September 9, 2021.

The application has been amended as follows:
 1. - In original claim 25, line 1, in the sentence “The active converter dolly as claimed in claim 24, wherein…..” please delete the number “24” and insert number --19--

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 09/04/2019, assigned serial 16/560,528 and titled “Method and Apparatus for an Active Convertor Dolly”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 19-20, 23, 25-32, 38-39, and 49-55 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 19. 
The present application is directed to a non-obvious improvement over the following prior art references:
1. –US 2016/0318493 to Drako, which is directed to a battery is regeneratively charged during normal braking operation of the vehicle and discharged when the AC motors apply torque to wheels. Each motor acts as an electrical generator when brakes are applied. The resulting current is used to charge the battery. When an AC motor controller provides a current to a motor at a phase and magnitude the battery is discharged…… four motors apply torque to wheels that are in contact with the ground and a fifth motor applies torque to the pivot between the trailer and its tractor. Normally this pivot is low friction and allows the trailer to swing behind the tractor. In this 5th wheel drive mode, the motor can influence the rigidity of the vehicle as a whole. That is, it resists further folding and supports unfolding. When a rate of speed and turning may approach the instability of jack-knifing the combination of trailer and tractor, the 5th wheel stiffens the vehicle in one direction but enables it to straighten in the other. That is increasing angle between tractor's axis and trailer's axis is increasingly resisted but decreasing angle toward alignment is assisted. The five electrically powered motors are the port and starboard of the tractor, the port and starboard rear of the trailer, and the turn-table or coupling linking the tractor to the trailer. A kingpin serves as the axel of the fifth wheel.
2. – US 2007/0193795 to Forsyth, which is directed to a trailer includes a pair of wheels rotatably coupled to a trailer frame. A  An alternate embodiment trailer including a coupler adapted to interconnect the trailer and a tow vehicle. A first motor/generator is mounted on a first wheel. A second motor/generator is mounted on a second wheel. A power storage device is in communication with the first and second motor/generators. A controller is operable to generate control signals. The control signals are sent to the first and second motor/generators to selectively operate the motor/generators in one of a regenerative braking mode and a torque supplying mode.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 19, “An active converter dolly comprising: a frame including: a trailer/truck connector for connecting to a trailer/truck; a trailer connector for connecting to a trailer; a first wheel rotatably coupled to the frame and disposed on a first side of the frame; a second wheel rotatably coupled to the frame portion and disposed on a second side of the frame and opposite, or substantially opposite, to the first wheel; a first motor; a second motor; an on-board power source for powering each one of the first and second motors; and a controller; wherein: the on-board power source, the first motor, and the first wheel are co-operatively configured such that the first motor is powerable by the on-board power source for applying torque to the first wheel; and the on-board power source, the second motor, and the second wheel are co-operatively configured such that the second motor is powerable by the on-board power source for applying torque to the second wheel; the on-board power source, the first motor, the second motor, the first wheel, and the second wheel are co-operatively configured such that, while: (i) the first and second wheels are supported on a reaction surface, (ii) the trailer 2connector is connected to a trailer such that a dolly/trailer unit is established; and (iii) a motive force is being applied to the dolly/trailer unit exclusively in response to the co-operative application of the torque to the first wheel and the torque to the second wheel: displacement of the dolly/trailer unit, across the reaction surface, is effectible by the motive force; and the controller, the first motor, the second motor, the first wheel, and the second wheel are co-operatively configured for effecting application of a differential torque to the first and second wheels in response to a steering signal, received by the controller, for effecting steering of the dolly/trailer unit.” 
Regarding Claim 55, “An active converter dolly comprising: a frame including: a trailer/truck connector for connecting to a trailer/truck; and a trailer connector for connecting to a trailer; a first wheel rotatably coupled to the frame and disposed on a first side of the frame; a second wheel rotatably coupled to the frame and disposed on a second side of the frame and opposite, or substantially opposite, to the first wheel; a motor; and a controller; wherein: the motor is operable for applying torque to the first wheel; and the motor is operable for applying torque to the second wheel; the motor, the first wheel, and the second wheel are co-operatively configured such that, while: (i) the first and second wheels are supported on a reaction surface, (ii) the trailer connector is connected to a trailer such that a dolly/trailer unit is established; and (iii) a motive force is being applied to the dolly/trailer unit exclusively in response to the co-operative application of the torque to the first wheel and the torque to the second wheel: displacement of the dolly/trailer unit, across the reaction surface, is effectible by the motive force; and the controller, the motor, the first wheel, and the second wheel are co- operatively configured for effecting application of a differential torque to the first and second wheels in response to a steering signal, received by the controller, for effecting steering of the dolly/trailer unit.”

Dependent claims 20, 23, 25-32, 38, and 49-54, are deemed allowable as depending either directly or indirectly from allowed independent claim 19.

c.	Therefore, Claims 19-20, 23, 25-32, 38-39, and 49-55 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B